EXHIBIT 32.2 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Kris G. Radhakrishnan, Chief Financial Officer and Treasurer of ACC Group Holding Corp. and American Achievement Corporation (the “Issuers”), hereby certify that: 1. The Quarterly Report of the Issuers on Form 10-Q for the quarter ended May 29, 2010, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuers. Date: July 9, 2010 /s/ KRIS G. RADHAKRISHNAN Name: Kris G. Radhakrishnan Title: Chief Financial Officer and Treasurer (principal financial officer)
